Citation Nr: 0837958	
Decision Date: 11/04/08    Archive Date: 11/10/08

DOCKET NO.  05-39 976	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a previously denied claim for service connection for 
hemorrhoids. 

2.  Entitlement to service connection for facial skin disorder 
(also claimed as pedophilia). 

3. Entitlement to service connection for arthritis of the 
spine. 

4.  Entitlement to service connection for arthritis of the left 
leg and foot (originally claimed as left leg and foot pain). 

5.  Entitlement to service connection for arthritis of both 
shoulders.  

6.  Entitlement to service connection for bilateral eye 
disorder (originally claimed as blurred vision and cataracts).  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel


INTRODUCTION

The veteran served on active duty from November 1974 to 
February 1975.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from June and December 2004 rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan, wherein the RO denied service connection for 
the disabilities currently on appeal and determined that new 
and material evidence had not been received to reopen a 
previously denied claim for service connection for hemorrhoids.  
The veteran timely appealed the June and December 2004 rating 
actions to the Board. 

In February 2005, the veteran testified before a Decision 
Review Officer (DRO) at the Detroit, Michigan RO.  A copy of 
the hearing transcript has been associated with the claims 
file. According to documentation of record, the veteran 
requested a hearing before the Board. He was scheduled for such 
hearing in December 2006, but failed to appear for a hearing 
before a Veterans Law Judge scheduled at the Detroit, Michigan 
RO.  Thus, his hearing request is deemed withdrawn.  38 C.F.R. 
§ 20.702 (2007). 

The issues of entitlement to service connection for facial skin 
disorder (also claimed as pedophilia), arthritis of the spine, 
arthritis of the left leg and foot (originally claimed as left 
leg and foot pain), arthritis of both shoulders, bilateral eye 
disorder (originally claimed as blurred vision and cataracts), 
and reopened claim for service connection for hemorrhoids are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  In a May 1973 decision, the RO, in part, determined that 
new and material evidence had not been received to reopen a 
previously denied claim for service connection for hemorrhoids, 
essentially finding that there was no current medical evidence 
of hemorrhoids.  The veteran was informed of the RO's decision 
the following month; he did not appeal. 

2.  The evidence associated with the claims file subsequent to 
the unappealed May 1973 decision includes evidence that relates 
to an unestablished fact (current medical evidence of 
hemorrhoids) necessary to substantiate the claim, is not 
cumulative or redundant of the evidence previously of record 
and is sufficient to raise a reasonable possibility of 
substantiating the claim for service connection for hemorrhoids


CONCLUSIONS OF LAW

1.  The May 1973 decision, wherein the RO, in part, determined 
that new and material evidence had not been received to reopen 
a previously denied claim for service connection for 
hemorrhoids, is final.  38 U.S.C.A. § 7105 (West 2002).

2.  Evidence received since the May 1973 RO decision is new and 
material, and a claim of service connection for hemorrhoids is 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 
3.156 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to notify and assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in 
pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), and 
the pertinent implementing regulation, codified at 38 C.F.R. § 
3.159 (2007), provides that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim and 
requires VA to notify the claimant and the claimant's 
representative, if any, of any information, and any medical or 
lay evidence, not previously provided to the Secretary that is 
necessary to substantiate the claim.  As part of the notice, VA 
is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language of 
38 U.S.C.A. § 5103(a) (West 2002), requires that notice to a 
claimant pursuant to the VCAA be provided "at the time" that, 
or "immediately after,"  VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).

The Court has recently held that, in a claim to reopen, the 
duty to notify requires that the Secretary look at the bases 
for the denial in the prior decision and respond with a notice 
letter that describes what evidence would be necessary to 
substantiate the element or elements required to establish 
service connection that were found insufficient in the previous 
denial.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).
Here, in light of the fact that this decision grants the 
veteran's claim to reopen, the Board is satisfied that any 
procedural errors in either notification or development were 
not prejudicial to the veteran.  As further discussion 
regarding the VCAA would serve no useful purpose at this time, 
the Board will address the merits of the claim to reopen.



II.  Legal Criteria

       New and Material-criteria

Generally, a claim which has been denied in an unappealed 
rating decision or Board decision may not thereafter be 
reopened and allowed. 38 U.S.C.A. §§ 7104(b), 7105(c) (West 
2002).  The exception to this rule is 38 U.S.C.A. § 5108, which 
provides that if new and material evidence is presented or 
secured with respect to a claim which has been disallowed, the 
Secretary shall reopen the claim and review the former 
disposition of the claim.

New evidence is defined as existing evidence not previously 
submitted to agency decision makers.  Material evidence means 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact necessary 
to substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence previously of 
record, and must raise a reasonable possibility of 
substantiating the claim. 38 C.F.R. § 3.156(a).

In determining whether evidence is new and material, the 
credibility of the evidence is generally presumed.  Justus v. 
Principi, 3 Vet. App. 510, 512-513 (1992). This presumption of 
credibility, however, is not unlimited.  The Court has held 
that the Justus credibility rule is not "boundless or blind;" 
if the newly submitted evidence is "inherently false or 
untrue," the Justus credibility rule does not apply. 
Duran v. Brown, 7 Vet. App. 216 (1994).

The evidence which must be considered in determining whether 
there is a basis for reopening the claim is that evidence added 
to the record since the last disposition in which the claim was 
finally disallowed on any basis.  See Evans v. Brown, 9 Vet. 
App. 273 (1996).



	Service connection-criteria

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by active duty. 38 
U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2007).

Additionally, service connection may be granted for any disease 
initially diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. § 
3.303(d) (2007).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease or 
injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  The 
Federal Circuit has held that a veteran seeking disability 
benefits must establish the existence of a disability and a 
connection between service and the disability.  Boyer v. West, 
210 F.3d 1351, 1353 (Fed. Cir. 2000).
 
Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary. The Secretary shall 
consider all information and lay and medical evidence of record 
in a case before the Secretary with respect to benefits under 
laws administered by the Secretary. When there is an 
approximate balance of positive and negative evidence regarding 
any issue material to the determination of a matter, the 
Secretary shall give the benefit of the doubt to the claimant. 
38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the 
evidence must preponderate against the claim.  Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. 
at 54.



III.  Legal Analysis

By a May 1973 decision, the RO determined that new and material 
evidence had not been received to reopen a previously denied 
claim for service connection for hemorrhoids on the basis that 
there was no current medical evidence of said disability.  In 
reaching their determination, the RO confirmed a March 1971 
rating action, wherein they noted that while the veteran had 
received in-service treatment for hemorrhoids, they had 
resolved without resulting in any chronic disability.  To this 
end, the RO bolstered their findings by pointing to an absence 
of clinical findings of hemorrhoids during a January 1971 VA 
examination.  Thus, the RO determined that hemorrhoids were  
not incurred in or aggravated during active service.  The 
veteran was notified of the RO's denial in June 1973.  The 
notice letter provided him with information as to his 
procedural and appellate rights.  He did not appeal this 
decision and it became final.  38 U.S.C.A. § 7105(a) (West 
2002); 38 C.F.R. §§ 20.302, 20.1103 (2007).

In July 2004, the RO received the veteran's petition to reopen 
his previously denied claim for service connection for 
hemorrhoids.  

In this case, the evidence received since the RO's May 1973 
decision includes, but is not limited to, an October 2004 VA 
outpatient report, reflecting that the veteran had been 
diagnosed with hemorrhoids.  This evidence is considered new in 
that it contains information that was not considered at the 
time of the May 1973 decision and it is material because it 
contains clinical evidence that the veteran has hemorrhoids.  
As the October 2004 VA outpatient report is considered adequate 
to meet the requirements to be "new" and "material" as 
described in the laws and regulations above, the previously 
denied claim for service connection for hemorrhoids is, 
therefore, reopened.




ORDER

To the extent that new and material evidence has been submitted 
to reopen the veteran's previously denied claim of entitlement 
to service connection for hemorrhoids, the appeal is granted. 


REMAND

The veteran contends that his currently diagnosed hemorrhoids, 
facial skin and bilateral eye disorders and arthritis of the 
low back, shoulder, and left leg and foot had their onset 
during military service and have continued since discharge.

Service medical records show that upon enlistment into military 
service in December 1968, all of the veteran's systems were 
evaluated as "normal."  On a December 1968 Report of Medical 
History, the veteran reported that he had had eye trouble and 
skin diseases.   The examining physician noted that the veteran 
had "burning eyes" and tinea cruris two years previously.  In 
May 1969, the veteran complained of having watery eyes and 
blurry targets.  Unaided vision was 20/20  and 20/20-1 in the 
right and left eyes, respectively.  No treatment was provided. 
In June 1970, the veteran complained of hemorrhoid problems and 
of left lateral leg and foot pain that radiated upwards, which 
he felt was related to footwear.  An impression of partially 
rhomboid hemorrhoid, 4x10 o'clock was entered.  A physical 
evaluation the left leg and foot was normal; a diagnosis of 
"?" was entered.  In August 1970, the veteran was placed on a 
temporary profile as a result of podophyllin.  He was 
instructed not to shave his beard but to closely crop it with 
scissors.  A September 1970 service separation examination 
report reflects that all of the veteran's extremities were 
evaluated as "normal."  The examining physician noted that 
while the veteran had had external hemorrhoids in the previous 
years, that they had responded to conventional therapy.  

A few years after service discharge, in March 1974, the veteran 
was seen at a private hospital, at which time he gave a three-
year history of vague left lower extremity pain, which 
occasionally affected his left arm and shoulder.  The veteran 
denied any specific injury to his left extremity or back, but 
stated that the symptoms (to include lower back pain) had been 
present shortly after service discharge.  (See, March 1974 
reports, prepared and submitted Henry Ford Hospital).  In 
August 1977, the veteran was seen for chronic lumbar strain, 
which he attributed to physical rigors associated with his 
employment as a factory worker.  (See, August 1977 treatment 
records, prepared and submitted by Sidney A. Sumby Memorial 
Hospital).  In June 1978, the veteran was diagnosed as having 
sciatic neuritis, hemorrhoids, and recurrent lumbar strain.  
Recent VA treatment records contain diagnoses of contact 
dermatitis and eczema, unspecified osteoarthritis, blepharitis 
of both eyes and status post cataract extraction intra-ocular 
lens implant of the left eye.  (See, VA outpatient reports, 
dated from July 2001 to June 2004, respectively).  

A September 2005 general medical VA examination report contains 
diagnoses of degenerative arthritis of the shoulders and low 
back, hemorrhoids, and bilateral low-arched feet.  (See, 
September 2005 VA general medical examination report).  A 
September 2005 VA eye examination report contains a diagnosis 
of pseduophakia on the right eye from 11/03 with good results, 
vision corrects to 20/25.  Veteran has slight cataract in the 
other eye causing reduced visual acuity.  Blurry vision is 
unrelated to service connected disability.  (See, September 
2005 VA eye examination report).  The VA eye examiner's 
statement is cryptic in that service connection is not 
currently in effect for any disability.  In addition, neither 
one of the September 2005 VA examiner's provided an opinion as 
to the etiological relationship, if any, between the currently 
diagnosed arthritis of the shoulders and back, bilateral low-
arched feet and bilateral eye disability to the appellant's 
period of military service.  

VA is obliged to provide an examination when the record 
contains competent evidence that the claimant has a current 
disability or signs and symptoms of a current disability, the 
record indicates that the disability or signs and symptoms of 
disability may be associated with active service; and the 
record does not contain sufficient information to make a 
decision on the claim. 38 U.S.C.A. § 5103A(d) (West 2002).  The 
evidence of a link between current disability and service must 
be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 
2003).

The threshold for triggering VA's duty to provide an 
examination is low. 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  If the medical 
evidence of record is insufficient, or, in the opinion of the 
Board, of doubtful weight or credibility, the Board is always 
free to supplement the record by seeking an advisory opinion, 
ordering a medical examination or citing recognized medical 
treatises in its decisions that clearly support its ultimate 
conclusions. However, it is not free to substitute its own 
judgment for that of such an expert.   See Colvin v. Derwinski, 
1 Vet. App. 171, 175 (1991).

In this case, in view of notations of burning eyes and tinea 
cruris for two years at service entrance, the veteran's reports 
of a continuity of symptomatology of facial skin disorder, 
radiating pain from the left leg and foot pain into the left 
arm/shoulder, low back pain, bilateral eye disability 
(originally clamed as watery eyes and blurred vision) and 
hemorrhoids since military service, in-service medical evidence 
of the veteran having been placed on a temporary profile as a 
result of a facial skin disorder, subjective complaints of left 
leg and foot pain that were not attributed to any known 
clinical diagnosis, clinical evidence of watery eyes and 
blurred targets and hemorrhoids, along with current diagnoses 
of contact dermatitis and eczema, arthritis of the shoulders 
and low back, bilateral low-arched feet, and "blurry vision 
that is unrelated to service connected disability," VA 
examinations are needed to obtain competent medical opinions as 
to whether any of the aforementioned disabilities had their 
onset in, or are related to, the appellant's military service.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for VA 
examinations by appropriate examiners to 
determine the etiology and severity of 
any currently present skin facial 
disorder, arthritis of the shoulders and 
low back, arthritis of the feet 
(originally claimed as left leg and foot 
pain), bilateral eye disability 
(originally claimed as watery eyes and 
blurred vision) and hemorrhoids.  The 
claims folder must be provided to and 
reviewed by the examiners in conjunction 
with their respective examinations.  The 
examiners must indicate that a review of 
the claims folder was made.  Each 
examiner should respond to the following 
specific question and provide a full 
statement of the basis for the 
conclusions reached:

On the basis of the clinical record, is 
it as least as likely as not that the 
veteran's current skin facial disorder, 
arthritis of the shoulders and low back, 
arthritis of the feet (originally claimed 
as left leg and foot pain), bilateral eye 
disability (originally claimed as watery 
eyes and blurred vision) and hemorrhoids 
had its onset during active military 
service.  

Regarding the veteran's facial skin 
disorder and bilateral eye disability 
(originally claimed as watery eyes and 
blurry vision), the respective examiners 
are requested to answer the following 
questions:  

(a)	On the basis of the clinical record, 
can it be concluded with clear and 
unmistakable certainty that the 
veteran' currently diagnosed facial 
skin disorder and bilateral eye 
disability preexisted his entry into 
active military service?; 

(b)	If a facial skin disorder and/or 
bilateral eye disability did clearly 
preexist service, can it be concluded 
with clear and unmistakable certainty 
that the pre-excising facial skin and 
bilateral eye disabilities were not 
aggravated to a permanent degree in 
service beyond that which would be due 
to the natural progression of the 
disease? 

In formulating their respective opinions, 
all examiners are requested to comment on 
the following service medical records, as 
it pertains to their respective physical 
disability:  (1) A December 1968 Report of 
Medical History, containing notations by 
the examining physician that the veteran 
had "burning eyes" and tinea cruris two 
years previously; (2) A May 1969 notation 
that the veteran complained of having 
watery eyes and blurry targets.  Unaided 
vision was 20/20  and 20/20-1 in the right 
and left eyes, respectively.  No treatment 
was provided.  : (3) A June 1970 treatment 
note, reflecting that the veteran that the 
veteran complained of hemorrhoids and pain 
that began in the lateral aspect of the 
left leg and foot that radiated upward.  A 
diagnosis of "?" was entered concerning 
the veteran's subjective complaints of 
upward radiating left leg and foot pain.  
An impression of partially rhomboid 
hemorrhoid, 4x10 o'clock was entered; (3)  
In August 1970, the veteran was placed on a 
temporary profile as a result of 
podophyllin.  He was instructed not to 
shave his beard but to closely crop it with 
scissors; and (4)  A September 1970 service 
separation examination report reflects that 
all of the veteran's extremities were 
evaluated as "normal."  The examiner 
noted that the veteran had external 
hemorrhoids in the previous years, which 
had responded to conventional therapy.  

2.  Thereafter, review the veteran's 
claims for service connection currently 
on appeal.  If the service connection 
claims are denied, issue a supplemental 
statement of the case to the veteran and 
his representative, and provide an 
opportunity to respond, before the case 
is returned to the Board.

The purposes of this remand are to ensure notice is complete, 
and to assist the veteran with the development of his service 
connection claims.  The appellant has the right to submit 
additional evidence and argument on the matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
The Board takes this opportunity, however, to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  is cooperation in VA's efforts to develop his claims, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The appellant is also advised that 
failure to report for any scheduled examination may result in 
the denial of his claims.  38 C.F.R. § 3.655 (2007).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


